   Case: 1:20-cv-03837 Document #: 45 Filed: 10/12/20 Page 1 of 2 PageID #:6013




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    BOARD OF TRUSTEES OF THE UNIVERSITY OF
    ARKANSAS, A BODY POLITIC AND CORPORATE,
                                                                Civil Action No.: 1:20-cv-03837
             Plaintiff,
                                                                Judge Manish S. Shah
    v.
                                                                Magistrate Judge Jeffrey I. Cummings
    THE PARTNERSHIPS AND UNINCORPORATED
    ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

             Defendants.

                               SATISFACTION OF JUDGMENT

         WHEREAS, a judgment was entered in the above action on August 25, 2020 [38] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                   NO.                                 DEFENDANT
                   249                                    beadmade
                   257                                   starmoonm
                   254                                  logolots2010
                   252                                    haicharms


         THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
Case: 1:20-cv-03837 Document #: 45 Filed: 10/12/20 Page 2 of 2 PageID #:6014



  DATE D: October 9, 2020                      Respectfully submitted,




                                               Yanling Jiang (Bar No. 6309336)
                                               JiangIP LLC
                                               111 West Jackson Blvd., Suite 1700
                                               Chicago, Illinois 60604
                                               Telephone: 312-675-6297
                                               Email: yanling@jiangip.com

                                               ATTORNEY FOR PLAINTIFF




  Subscribed and sworn before me by Yanling Jiang, on this 9th of October, 2020.

  Given under by hand and notarial seal.




                                               Notary Public
                  MICHAEL SEVERT
                    Official Seal
      1    Notary Public • State of Illinois
      , My Commis sion Expires Sep 11, 2023
                                                           :tl
                                               State of ---------

                                               County of
